NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



BENEDICT MOHIT, Individually, and    )
As Trustee for Gita Nagassar Mohit   )
Family Trust,                        )
                                     )
             Appellant,              )
                                     )
v.                                   )              Case No. 2D18-4387
                                     )
CITY OF HAINES CITY, a Political     )
Subdivision of the State of Florida, )
                                     )
             Appellee.               )
___________________________________)

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Polk
County; Steven L. Selph, Judge.

Benedict Mohit, pro se.

Fred Reilly, City Attorney for the City of
Haines City, Florida, Haines City, for
Appellee.



PER CURIAM.


              Affirmed.


KELLY, KHOUZAM, and BLACK, JJ., Concur.